DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 Jul 2021 has been entered.
Response to Amendment

The amendment filed on 20 July 2021 has been entered. Claim(s) 1-10 and 13-20 remain pending in this application. Claim(s) 11-12 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers (U.S. Patent No. 3,695,041), hereinafter Eggers, in view of Coffinberry (U.S. Patent No. 4,840,025), hereinafter Coffinberry.

Regarding Independent Claim 1, Eggers teaches a thruster system (Figure 1), comprising: 
a catalyst bed (Column 2, Lines 41-47 – the catalyst bed is contained in the upstream part of the chamber, 14 – see annotated figure below for clarification) configured to decompose a monopropellant delivered to the catalyst bed (Column 3, Lines 1-4 – a monopropellant, hydrazine, is delivered to the catalyst bed for decomposition); 
a first valve (Column 3, Lines 65-67 – valves are used to control the delivery of the propellants for the thruster, therefore there is a first valve) for controlling delivery of the monopropellant at a first flow rate (Column 3, Lines 60-67 – the first valve is used to control the flow of the monopropellant to the catalyst bed and therefore provides the monopropellant at a first flow rate) into the catalyst bed to transform the monopropellant into a decomposed monopropellant (Column 3, Lines 1-4 and 65-67 – the monopropellant is delivered to the catalyst bed to be decomposed and therefore is delivered by the first valve); 
a combustion chamber (Figure 1 – the combustion chamber includes the portion identified by the number 16 up to the throat of the nozzle, 20) configured to receive the decomposed monopropellant for assisting with creating at least one thrust level (Figure 1 – Column 3, Lines 5-11 – the combustion chamber, 16, receives the decomposed monopropellant via at least the ports, 31 and 33, to generate a first thrust level), 
an annular chamber (Figure 1 – the annular space between the liner, 36, and the outer wall, 12, is an annular chamber) extending along a side wall of the combustion chamber (Figure 1 – the annular chamber extends along the side wall, 36, of the combustion chamber), the annular chamber in fluid communication and downstream from with the catalyst bed Figure 1 – Column 3, Lines 15-20 – the annular chamber receives a first portion of decomposed monopropellant via the ports, 34, that comes from the catalyst bed, therefore the annular chamber is in fluid communication and downstream from the catalyst bed) for receiving a first portion of the decomposed monopropellant (Figure 1 – Column 3, Lines 15-20 – the annular chamber receives a first portion of decomposed monopropellant via the ports, 34); and 
a proximal chamber (Column 2, Lines 41-47 – the proximal chamber is the downstream part of the chamber, 14 – see annotated figure below for clarification) positioned upstream from the annular chamber (Figure 1 – the annular chamber receives decomposed monopropellant from the proximal chamber via the ports, 34, therefore the proximal chamber is upstream of the annular chamber) and along a proximal wall (Figure 1 – the proximal chamber, 14, is along the proximal wall, 32, of the combustion chamber) of the combustion chamber, the proximal chamber in fluid communication with and downstream from the catalyst bed (Figure 1 – the proximal chamber is located in the second part of the chamber, 14, and receives decomposed monopropellant from the catalyst bed through the screen, 28, therefore the proximal chamber is downstream from and in fluid communication with the catalyst bed) for receiving at least a second portion of the decomposed monopropellant (Figure 1 – all the decomposed monopropellant from the catalyst bed is received by the proximal chamber before the decomposed monopropellant flows into the annular chamber or the combustion chamber, therefore it receives at least the second portion of decomposed monopropellant), the proximal wall including a proximal injection port (31 and 33) oriented approximately parallel to a longitudinal axis of the combustion chamber Figure 1 – the proximal injection ports, 31 and 33, are oriented such that they extend left to right, as shown in Figure 1, through proximal wall which is the same direction and therefore parallel to the longitudinal axis of the combustion chamber, 16, which also passes left to right as seen in the figure) for delivering the second portion of the decomposed monopropellant into a combustion zone (Figure 1 – the volume inside the combustion chamber, 16, and extending to the narrowest portion of the nozzle, 20, which is also the throat, is the combustion zone and the proximal injection ports inject the second portion of the decomposed monopropellant to the combustion zone) extending along the longitudinal axis of the combustion chamber (Figure 1 – the combustion zone extends to the right along the longitudinal axis of the combustion chamber), wherein the combustion chamber is configured to receive the first portion and the second portion of the decomposed monopropellant to create a first thrust level (Figure 1 – Column 3, Lines 5-11 - the combustion chamber receives the first and second portions of the decomposed monopropellant to generate a first thrust level).

    PNG
    media_image1.png
    503
    887
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Eggers
Eggers does not teach a vortex combustion chamber; the side wall including a plurality of tangential ports extending between the annular chamber and the vortex combustion chamber, the plurality of tangential ports positioned for delivering the first portion of the decomposed monopropellant into the vortex combustion chamber in a direction that is tangent to an inner cylindrical surface of the vortex combustion chamber.
However, Coffinberry teaches a propulsion system with a vortex combustion chamber (64 – Figure 5 – Column 11, Lines 41-65 – the combustion chamber, which is the internal space of the side wall, 52, receives the products from a catalyst bed, 84, in a swirling/vortex direction) with a side wall (52) the side wall including a plurality of tangential ports (68) extending between the annular chamber and the vortex combustion chamber (Figures 4 and 5 – the sidewall, 52, has a plurality of tangential ports, 68, that extend between an annular chamber, 56, and the vortex combustion chamber), the plurality of tangential ports positioned Figure 5 – the plurality of tangential ports deliver propellant decomposed by the catalyst bed, 84, into the vortex combustion chamber) in a direction that is tangent to an inner cylindrical surface of the vortex combustion chamber (Figure 5 – the tangential ports, 68, are shown to inject the decomposed propellant in a swirling manner where the direction is tangent to the inner cylindrical surface of the vortex combustion chamber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Egger by making the combustion chamber a vortex combustion chamber by making the combustion chamber sidewall, of Eggers, include a plurality of tangential ports extending between the annular chamber and the vortex combustion chamber, the plurality of tangential ports positioned for delivering the first portion of the decomposed monopropellant into the vortex combustion chamber in a direction that is tangent to an inner cylindrical surface of the vortex combustion chamber, as taught by Coffinberry, in order to have a high state of mixing and rapid combustion when the propellant is ignited (Coffinberry – Column 12, Lines 35-37).

Regarding Claim 5, Eggers in view of Coffinberry teach the invention as claimed and discussed above. Eggers further teaches wherein the monopropellant is hydrazine (Column 2, Lines 34-40 – the monopropellant is hydrazine). 

Regarding Claim 7, Eggers in view of Coffinberry teach the invention as claimed and discussed above. Eggers further teaches wherein the decomposed monopropellant comprises Column 3, Lines 1-4 – the hydrazine/monopropellant decomposes to nitrogen, hydrogen and ammonia).

Regarding Independent Claim 13 and Claim 14, Eggers teaches (Claim 13) a method of a thruster system (Figure 1), comprising: 
activating a first monopropellant valve (Column 3, Lines 1-4 and 65-67 – valves are used to control the delivery of the propellants for the thruster, therefore there is a first monopropellant valve that is activated) to deliver a monopropellant at a first flow rate (Column 3, Lines 60-67 – the first monopropellant valve is activated to control the flow of the monopropellant to the catalyst bed and therefore provides the monopropellant at a first flow rate) to a catalyst bed  (Column 2, Lines 41-47 – the catalyst bed is contained in the upstream part of the chamber, 14 – see annotated figure below for clarification) of the thruster system to form a decomposed monopropellant (Column 3, Lines 1-4 and 65-67 – the monopropellant is delivered to the catalyst bed to be decomposed and therefore is delivered by the first valve); 
decomposing the monopropellant in the catalyst bed (Column 3, Lines 1-4 – the monopropellant is decomposed in the catalyst bed); 
delivering a first portion of the decomposed monopropellant into a combustion chamber of the thruster system (Figure 1 – Column 3, Lines 15-20 – the combustion chamber includes the portion identified by the number 16 up to the throat of the nozzle, 20; a first portion of decomposed monopropellant passes through the annular space between the liner, 36, and the outer wall, 12, via the ports, 34, and is delivered to the combustion chamber), the Figure 1 – Column 3, Lines 15-20 – the first portion of the decomposed monopropellant is delivered to the combustion chamber via the annular chamber/space that is between the sidewall and the outer wall, 12; the annular chamber receives a first portion of decomposed monopropellant via the ports, 34, that comes from the catalyst bed, therefore the annular chamber is in fluid communication and downstream from the catalyst bed), the annular chamber extending along a sidewall of the combustion chamber (Figure 1 – the first portion of the decomposed monopropellant is delivered to the combustion chamber via the annular chamber/space that extends along the sidewall, 36, between the sidewall and the outer wall, 12), 
delivering a second portion of the decomposed monopropellant into the combustion chamber (Figure 1 – Column 3, Lines 5-11 – the amount of decomposed monopropellant that is passed through the injection ports, 31 and 33, into the combustion chamber is a second portion of decomposed monopropellant), the second portion of the decomposed monopropellant being delivered from a proximal chamber (Figure 1 – the second portion of the decomposed monopropellant is delivered from a proximal chamber, 14) positioned upstream from the annular chamber (Figure 1 – the annular chamber receives decomposed monopropellant from the proximal chamber via the ports, 34, therefore the proximal chamber is upstream of the annular chamber) and along a proximal wall of the combustion chamber (Figure 1 – the proximal chamber, 14, is along the proximal wall, 32, of the combustion chamber), the second portion delivered into a combustion zone (Figure 1 – the volume inside the combustion chamber, 16, and extending to the narrowest portion of the nozzle, 20, which is also the throat, is the combustion zone and the proximal injection ports inject the second portion of the decomposed monopropellant to the combustion zone) extending along the longitudinal axis of the vortex combustion chamber (Figure 1 – the combustion zone extends to the right along the longitudinal axis of the combustion chamber which extends left to right as seen in Figure 1), the proximal chamber positioned downstream from the catalyst bed (Figure 1 – the proximal chamber is located in the second part of the chamber, 14, and receives decomposed monopropellant from the catalyst bed through the screen, 28, therefore the proximal chamber is downstream from and in fluid communication with the catalyst bed) for receiving at least a second portion of the decomposed monopropellant (Figure 1 – all the decomposed monopropellant from the catalyst bed is received by the proximal chamber before the decomposed monopropellant flows into the annular chamber or the combustion chamber, therefore it receives at least the second portion of decomposed monopropellant); and 
generating, as a result of the delivered first portion and second portion of the decomposed monopropellant, a first thrust level (Figure 1 – Column 3, Lines 5-11 – the combustion chamber, 16, receives the decomposed monopropellant via at least the ports, 31 and 33, and the annular chamber, and therefore the first and second portions, to generate a first thrust level).

    PNG
    media_image1.png
    503
    887
    media_image1.png
    Greyscale

Figure 2 - Annotated Figure from Eggers

Eggers does not teach (Claim 13) a vortex combustion chamber, the first portion delivered in a direction that is tangent to an inner cylindrical surface of the vortex combustion chamber; (Claim 14) wherein the delivering of the first portion of the decomposed monopropellant into the vortex combustion chamber comprises delivering the first portion  of the decomposed monopropellant through a first injection port positioned proximate and tangential to the sidewall of the vortex combustion chamber.
However, Coffinberry teaches a propulsion system with (Claim 13) a vortex combustion chamber (64 – Figure 5 – Column 11, Lines 41-65 – the combustion chamber, 64, receives the products from a catalyst bed, 84, in a swirling/vortex direction) with a portion of decomposed propellant (Figure 5 – the plurality of tangential ports, 68, deliver propellant decomposed by the catalyst bed, 84, into the vortex combustion chamber) delivered in a direction that is Figure 5 – the tangential ports, 68, are shown to inject the decomposed propellant in a swirling manner where the direction is tangent to the inner cylindrical surface of the vortex combustion chamber); (Claim 14) wherein the delivering of the first portion of the decomposed propellant into the vortex combustion chamber comprises delivering the portion of the decomposed propellant through a first injection port (Figure 4 – the decomposed propellant is delivered to the vortex combustion chamber via the injection ports, 68) positioned proximate and tangential to the sidewall of the vortex combustion chamber (Figure 5 – the injection ports, 68, are shown to inject the decomposed propellant in a swirling manner where the direction is tangent to the inner cylindrical surface of the sidewall, 52, of the vortex combustion chamber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Egger by making the combustion chamber (Claim 13) a vortex combustion chamber and operating such that the first portion is delivered in a direction that is tangent to an inner cylindrical surface of the vortex combustion chamber; (Claim 14) wherein the delivering of the first portion of the decomposed monopropellant into the vortex combustion chamber comprises delivering the first portion  of the decomposed monopropellant through a first injection port positioned proximate and tangential to the sidewall of the vortex combustion chamber, as taught by Coffinberry, in order to have a high state of mixing and rapid combustion when the propellant is ignited (Coffinberry – Column 12, Lines 35-37).

Regarding Claim 15, Eggers in view of Coffinberry teach the invention as claimed and discussed above. Eggers further teaches wherein the delivering of the second portion of the decomposed monopropellant into the vortex combustion chamber comprises delivering the second portion of the decomposed monopropellant through a second injection port (Figure 1 – Column 3, Lines 6-11 – the second portion of the decomposed monopropellant is delivered through the second injection ports, 31 and 33) oriented approximately parallel to a longitudinal axis of the vortex combustion chamber (Figure 1 – the second injection ports are oriented that they extend left to right which is parallel to the longitudinal axis of the combustion chamber).

Regarding Claim 18, Eggers in view of Coffinberry teach the invention as claimed and discussed above. Eggers further teaches wherein the monopropellant is hydrogen peroxide (This limitation is claimed as an alternative and therefore not required when the other alternative is met) or hydrazine (Column 2, Lines 34-40 – the monopropellant is hydrazine).

Claims 2-3, 8, 10, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers in view of Coffinberry as applied to claim 1 and 13 above, and further in view of Keith (U.S. Patent No. 5,799,902), hereinafter Keith.

Regarding Claims 2 and 3, Eggers in view of Coffinberry teach the invention as claimed and discussed above. 
Claim 2) a second valve for controlling a second flow rate of the monopropellant into the catalyst bed, the second flow rate being greater than the first flow rate; (Claim 3) wherein the delivery of the monopropellant at the second flow rate creates a second thrust level that is greater than the first thrust level.
However, Keith teaches a propellant supply system (Figure 6) with a first valve (50C) controlling a first flow rate of a propellant (Column 6, Lines 29-35 – the first valve provides a flow of the propellant that generates a first level of thrust, 50%) and (Claim 2) a second valve (50A) for controlling a second flow rate of the propellant to the combustion chamber (Column 6, Lines 18-21 – the second valve, 50A, provides a second flow rate of the propellant to the combustion chamber that generates second thrust level), the second flow rate being greater than the first flow rate (Column 6, Lines 18-21 and 29-35 – the second flow rate provided by the second valve, 50A, provides a thrust level of 82% of full thrust, whereas the first flow rate provided by the first valve, 50C, provides a thrust level of 50% of full thrust, therefore the second flow rate is greater than the first flow rate); (Claim 3) the delivery of the monopropellant at the second flow rate creates a second thrust level that is greater than the first thrust level (Column 6, Lines 18-21 and 29-35 – the second flow rate provided by the second valve, 50A, provides a second thrust level of 82% of full thrust, whereas the first flow rate provided by the first valve, 50C, provides a first thrust level of 50% of full thrust, therefore the second thrust level, provided by the second flow rate, is greater than the first thrust level).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Eggers in Claim 2) a second valve for controlling a second flow rate of the monopropellant into the catalyst bed, which is part of the combustion chamber, the second flow rate being greater than the first flow rate; (Claim 3) wherein the delivery of the monopropellant at the second flow rate creates a second thrust level that is greater than the first thrust level, as taught by Keith, in order to provide variation of the engine thrust over a wider range, and with smaller increments thereby increasing system flexibility (Keith – Column 6, Lines 22-25).

Regarding Claim 8, Eggers in view of Coffinberry and Keith teach the invention as claimed and discussed above. Eggers further teaches a secondary propellant valve (Figure 1 – Column 3, Lines 11-15 and 60-67 – the system injects a second propellant during a second stage and therefore has a valve that controls the flow of the secondary propellant) configured to deliver a secondary propellant into the vortex combustion chamber (Figure 1 – Column 2, Lines 60-64 and Column 3, Lines 11-15 and 60-67 – a second propellant is injected into the combustion chamber) including the decomposed monopropellant to create a third thrust level that is greater than the second thrust level (Column 3, Lines 8-15 – the secondary propellant is delivered to the combustion chamber with the decomposed monopropellant in order to generate a thrust level that is higher than that of just the monopropellant and therefore higher than the second thrust level).

Regarding Claim 10, Eggers in view of Coffinberry and Keith teach the invention as claimed and discussed above. Eggers further teaches wherein the secondary propellant is a mixed oxide of nitrogen (Column 3, Lines 8-11 – the secondary propellant is nitrogen tetroxide which is a mixed oxide of nitrogen).

Regarding Claims 16 and 17, Eggers in view of Coffinberry teach the invention as claimed and discussed above.
Eggers in view of Coffinberry do not teach (Claim 16) activating a second monopropellant valve to deliver the monopropellant at a second flow rate to the catalyst bed, the second flow rate being greater than the first flow rate; (Claim 17) wherein the delivery of the monopropellant at the second flow rate creates a second thrust level that is greater than the first thrust level.
However, Keith teaches a propellant supply system (Figure 6) that operates by activating a first valve (50C) controlling a first flow rate of a propellant (Column 6, Lines 29-35 – the first valve provides a flow of the propellant that generates a first level of thrust, 50%) and (Claim 16) activating a second propellant valve (50A) to deliver the propellant at a second flow rate to the combustion chamber (Column 6, Lines 18-21 – the second valve, 50A, provides a second flow rate of the propellant to the combustion chamber that generates second thrust level), the second flow rate being greater than the first flow rate (Column 6, Lines 18-21 and 29-35 – the second flow rate provided by the second valve, 50A, provides a thrust level of 82% of full thrust, whereas the first flow rate provided by the first valve, 50C, provides a thrust level of 50% of full thrust, therefore the second flow rate is greater than the first flow rate); (Claim 17) the delivery of the monopropellant at the second flow rate creates a second thrust level that is greater than the first thrust level (Column 6, Lines 18-21 and 29-35 – the second flow rate provided by the second valve, 50A, provides a second thrust level of 82% of full thrust, whereas the first flow rate provided by the first valve, 50C, provides a first thrust level of 50% of full thrust, therefore the second thrust level, provided by the second flow rate, is greater than the first thrust level).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Eggers in view of Coffinberry by replacing the first valve of Eggers in view of Coffinberry with a first and second monopropellant valves, and thus operating them such (Claim 16) that activating a second monopropellant valve to deliver the monopropellant at a second flow rate to the catalyst bed, which is part of the combustion chamber Eggers in view of Coffinberry, the second flow rate being greater than the first flow rate; (Claim 17) the delivery of the monopropellant at the second flow rate creates a second thrust level that is greater than the first thrust level, as taught by Keith, in order to provide variation of the engine thrust over a wider range, and with smaller increments thereby increasing system flexibility (Keith – Column 6, Lines 22-25).

Regarding Claim 19, Eggers in view of Coffinberry and Keith teach the invention as claimed and discussed above. Eggers further teaches activating a secondary propellant valve (Figure 1 – Column 3, Lines 11-15 and 60-67 – the system injects a second propellant during a second stage and therefore activates a secondary propellant valve that controls the flow of the secondary propellant) to deliver a secondary propellant into the vortex combustion Figure 1 – Column 2, Lines 60-64 and Column 3, Lines 11-15 and 60-67 – a second propellant is injected into the combustion chamber) including the decomposed monopropellant to create a third thrust level that is greater than the second thrust level (Column 3, Lines 8-15 – the secondary propellant is delivered to the combustion chamber with the decomposed monopropellant in order to generate a thrust level that is higher than that of just the monopropellant and therefore higher than the second thrust level).

Regarding Claim 20, Eggers in view of Coffinberry and Keith teach the invention as claimed and discussed above. Eggers further teaches wherein the secondary propellant is kerosene (This limitation is claimed as an alternative and therefore not required when the other alternative is met) or a mixed oxide of nitrogen (Column 3, Lines 8-11 – the secondary propellant is nitrogen tetroxide which is a mixed oxide of nitrogen).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eggers in view of Coffinberry as applied to claims 1 above, and further in view of Schneider (U.S. Patent No. 6,311,477), hereinafter Schneider.

Regarding Claim 4, Eggers in view of Coffinberry teach the invention as claimed and discussed above.
Eggers in view of Coffinberry do not teach wherein the monopropellant is hydrogen peroxide.
Column 1, Line 11) that uses hydrogen peroxide as a monopropellant (Column 6, Lines 4-8 – the monopropellant is hydrogen peroxide) in place of hydrazine (Column 1, Lines 17-57 – the hydrazine is replaced with a reduced toxicity monopropellant).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Eggers in view of Coffinberry by using hydrogen peroxide as the monopropellant instead of hydrazine, as taught by Schneider, in order to provide a reduced toxicity propellant system that can operate in both monopropellant and bipropellant modes (Schneider – Column 2, Lines 5-8).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eggers in view of Coffinberry as applied to claim 1 above, and further in view of Schneider and Cervone (Non-Patent Literature - Development of Hydrogen Peroxide Monopropellant Rockets).

Regarding Claim 6, Eggers in view of Coffinberry teach the invention as claimed and discussed above.
Eggers in view of Coffinberry do not teach wherein the decomposed monopropellant comprises water vapor and oxygen.
However, Schneider teaches a propulsion system (Column 1, Line 11) that uses hydrogen peroxide as a monopropellant (Column 6, Lines 4-8 – the monopropellant is hydrogen peroxide) in place of hydrazine (Column 1, Lines 17-57 – the hydrazine is replaced with a reduced toxicity monopropellant). It is noted that when decomposed hydrogen 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Eggers in view of Coffinberry by using hydrogen peroxide as the monopropellant instead of hydrazine, as taught by Schneider, thus making the decomposed monopropellant comprising water vapor and oxygen, in order to provide a reduced toxicity propellant system that can operate in both monopropellant and bipropellant modes (Schneider – Column 2, Lines 5-8).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eggers in view of Coffinberry and Keith as applied to claims 8 above, and further in view of Schneider.

Regarding Claim 9, Eggers in view of Coffinberry and Keith teach the invention as claimed and discussed above. 
Eggers in view of Coffinberry and Keith do not teach wherein the secondary propellant is kerosene. 
However, Schneider teaches a propulsion system (Column 1, Line 11) that operates in a monopropellant and bipropellant modes (Column 2, Lines 5-8) with many suitable secondary propellants that may be used  (Column 7, Lines 48-59) and a common secondary propellant is kerosene (Column 2, Line 57-59).
It would have been obvious to one having ordinary skill in the art at the time of invention to utilize kerosene as the secondary propellant since it has been held that the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Response to Arguments
Applicant's arguments filed 20 July 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Eggers does not teach the amended limitations it is respectfully pointed out that chamber, 14, of Eggers is separated into two sections by a plate/screen, 28, with both sections containing a catalyst bed.  Thus the upstream section is a catalyst bed with the downstream section being a proximal chamber.  Therefore Eggers does teach the proximal chamber being downstream and in fluid communication with the catalyst bed as the flow of decomposed monopropellant from the first section/catalyst bed passes through the screen/plate, 28, into the proximal chamber.  The flow is then separated into two portions with a first flowing in the annular chamber and the second flowing into the combustion chamber.  Therefore Eggers in view of Coffinberry, as discussed herein, teaches the amended limitations.
Applicant's arguments, to the extent possible, have been addressed in the body of the rejections to at the appropriate locations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steenborg (U.S. Patent No. 5,319,926) shows a thruster with a vortex combustion chamber and a catalyst bed upstream from a proximal chamber and the proximal chamber upstream from an annular chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KYLE ROBERT THOMAS/Examiner, Art Unit 3741